Citation Nr: 1416063	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  06-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for Type II diabetes mellitus.

2.  Entitlement to an initial rating greater than 50 percent prior to November 26, 2008 for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating greater than 70 percent from November 26, 2008 for PTSD.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  

In a September 2011 Board decision, the Board granted entitlement to a total disability rating based on individual unemployability (TDIU).  In an October 2012 Board decision, the Board remanded the issues on appeal for a new VA examination and outstanding VA treatment records.  In a June 2013 supplemental statement of the case, the RO increased the initial rating for PTSD to 50 percent disabling prior to November 26, 2008 and to 70 percent disabling from November 26, 2008.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected Type II diabetes mellitus is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (diabetes mellitus).  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, DC 7913, Note (1) (2013).  The Board notes that the Veteran has been separately rated and is currently receiving compensation for the bilateral extremities peripheral neuropathy and diabetic retinopathy associated with the Type II diabetes mellitus.  However, the record indicates that the Veteran may have other complications associated with Type II diabetes mellitus that have not yet been evaluated.  

First, on VA examination in January 2013, the examiner diagnosed the Veteran with peripheral vascular disease, noted intermittent claudication, and opined that it is a complication of the service-connected Type II diabetes mellitus.  See also August 2006 VA treatment record showing history of intermittent claudication.  Further, VA treatment records show a history of Type II diabetes mellitus with peripheral vascular disease.  See e.g. November 2008 and January 2011 VA treatment records.  However, on VA examination in October 2013, the examiner indicated no diagnosis of peripheral vascular disease and gave no opinion as to whether it is associated with Type II diabetes mellitus.  Because the most recent VA examination did not address peripheral vascular disease, the current nature and severity of the Veteran's peripheral vascular disease is unclear.  

Second, a June 2011 lay statement from the Veteran's sons contends that the Veteran's dental problems are a complication associated with Type II diabetes mellitus.  The Veteran's sons are lay persons who are not competent to opine as to the etiology of a dental disability.  Further, the nature and etiology of the Veteran's dental disability is unclear from the medical evidence of record.  

For these reasons, a general VA medical examination is warranted to determine the current nature and severity of the Veteran's Type II diabetes mellitus.  Further, an opinion is needed regarding the nature and severity of any complications associated with the Type II diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the claim for increased ratings for PTSD, the Veteran was afforded a VA examination in October 2013, and this additional evidence was received by the Board after certification of the appeal.  Because the RO has not yet considered this evidence and this evidence is relevant to the claim, the Board finds that remand of this issue is warranted for the RO to review the additional evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(b), 20.1304.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from March 2013 to present.  

Associate any records obtained with the Veteran's paper claims folder or on VBMS.

2. Schedule the Veteran for a VA medical examination to determine the current nature and severity of the Type II diabetes mellitus.  

(a) the examiner is asked to provide an update on the symptoms of the Type II diabetes mellitus, to include the following:

1) whether insulin is required for the Veteran's disability; 

2) whether regulation of activities is required;

3) the frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the treatment required in such instances; 

4) whether there has been progressive loss of weight or strength.

(b) the examiner is requested to address all complications that are at least as likely as not (50 percent probability) associated with the Type II diabetes mellitus, to include the following:

1) peripheral neuropathy;

2) diabetic retinopathy;

3) peripheral vascular disease;

4) a dental disability; and 

5) any additional complications associated with the Veteran's Type II diabetes.  

(c) Regarding any disabilities that are associated with the Veteran's Type II diabetes mellitus, the examiner is asked to provide an update on the symptoms and severity thereof of each disability.   

The examiner should provide a complete rationale for all opinions in a typewritten report. 

3. To help avoid future remand, the RO is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

4. After completing the development and conducting any additional development that is deemed warranted, review any evidence received since the June 2013 supplemental statement of the case, specifically to include the October 2013 VA examinations.  

5. Afterwards, readjudicate the claims on appeal, furnish the Veteran and his representative a supplemental statement of the case, and provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


